J-A16037-22

                                   2022 PA Super 126


    GILDA DIDOMIZIO                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JEFFERSON PULMONARY                        :   No. 1999 EDA 2021
    ASSOCIATES AND ASTHMA ALLERGY              :
    AND PULMONARY ASSOCIATES, P.C.             :
    AND THOMAS JEFFERSON                       :
    UNIVERSITY HOSPITAL AND                    :
    JEFFERSON UNIVERSITY                       :
    PHYSICIANS AND SANDRA B.                   :
    WEIBEL, M.D.

              Appeal from the Order Entered September 20, 2021
      In the Court of Common Pleas of Philadelphia County Civil Division at
                              No(s): 170801114


BEFORE: McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

OPINION BY PELLEGRINI, J.:                              FILED AUGUST 2, 2022

        Gilda DiDomizio (DiDomizio) appeals from the order entered in the Court

of Common Pleas of Philadelphia County (trial court) granting reconsideration

and entering summary judgment in favor of Jefferson Pulmonary Associates

and Asthma Allergy and Pulmonary Associates, P.C., Thomas Jefferson

University Hospital, Jefferson University Physicians and Sandra B. Weibel,

M.D. (Hospital Defendants). She argues that the trial court erred in relying

on Rice v. Dioceses of Altoona-Johnston, 255 A.3d 237 (Pa. 2021), to find


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A16037-22


she had “inquiry notice” of her injury in 2015 making her action fall outside of

the statute of limitations. We reverse.

                                       I.

      DiDomizio   had a     complex medical     history   during the    relevant

approximately five-year period that consisted of several physicians across

disciplines, tests and diagnoses. We glean the following relevant facts and

procedural history from the trial court’s December 16, 2021 opinion and our

independent review of the record.

                                       A.

      On August 16, 2011, DiDomizio, a woman in her fifties with an

approximately thirty-year history of smoking, went to the Thomas Jefferson

University Hospital (TJUH) Emergency Room in Philadelphia because she was

coughing up blood. An endobronchial biopsy taken as part of her evaluation

yielded insufficient material for a diagnosis and the report stated that rebiopsy

should be considered if clinically warranted. In September 2011, DiDomizio

followed up with TJUH pulmonary physician Sandra B. Weibel, M.D.

      Between 2011 and 2015, DiDomizio continued to see doctors at TJUH

approximately every three months for her chief complaint of feeling run down

and generally ill. A November 14, 2011 PET scan was normal. In June 2012,




                                      -2-
J-A16037-22


results of a CT scan ordered by Dr. Weibel was possible for sarcoidosis.1

DiDomizio was told to continue her course of treatment, which included a

regimen of methotrexate and prednisone. In 2012, the cardiology department

saw DiDomizio for palpitations and noted that pulmonary had a working

diagnosis of sarcoidosis that had not been definitively proven, and they

recommended a lung biopsy that she declined due to her history of significant

issues.   (See Report of Plaintiff’s Expert, Edward Eden MB.BS, at 5).      On

February 12, 2013, Dr. Weibel advised DiDomizio that a recent (February 7,

2013) CT scan showed an increased mass and although it was possible this

was sarcoidosis, cancer was always a possibility, and more diagnostic testing

(bronchoscope) was required, but DiDomizio declined. (See N.T. Dr. Weibel

Deposition, 3/27/19, at 59-60).          (See Amended Complaint, at ¶¶ 14-19);

(Plaintiff’s Expert Report, at 4-5); (Hospital Defendants’ Motion for Summary

Judgment, at ¶¶ 8, 9).

       A March 2, 2013 PET scan resulted in non-specific findings that revealed

increased metabolic activity in two of DiDomizio’s lung nodes. Although this

finding was suspicious, Dr. Weibel’s progress notes do not reflect that she


____________________________________________


1  “Sarcoidosis is a chronic disease characterized by the presence of
granulomas in a variety of organs but most prevalent in the lungs. Pulmonary
sarcoidosis may be suspected when the patient presents with [enlarged lymph
nodes] and/or pulmonary opacities or nodules. Respiratory symptoms of
sarcoidosis may include cough, progressive dyspnea and chest pain and may
be accompanied by fatigue and weight loss.” (DiDomizio’s Brief, at 5 n.1)
(record citation omitted).


                                           -3-
J-A16037-22


conveyed the information to DiDomizio.2 (See N.T. Dr. Weibel Deposition, at

56-60); (Plaintiff’s Expert Report, at 6). DiDomizio’s last outpatient visit with

Dr. Weibel occurred on February 9, 2015.

         A March 23, 2015 CT scan and biopsy did not show evidence of

malignancy      or   granulomatous       inflammation   and   the   related   report

recommended further investigation if malignancy was clinically suspected. On

June 15, 2015, DiDomizio requested a second opinion from TJUH pulmonary

physician Michael Unger, M.D. because her symptoms were not improving.

Dr. Unger confirmed the sarcoidosis diagnosis and recommended that she

continue her treatment of prednisone. (See Amended Complaint, at ¶¶ 19,

20, 22); (Motion for Summary Judgment, at ¶ 8); (Plaintiff’s Expert Report,

at 6).

         DiDomizio was admitted to TJUH from July 13, 2015, to July 21, 2015,

for evaluation due to left calf pain and shortness of breath.         In the TJUH

discharge summary, pulmonary attending physician Robert R. Manoff, M.D.,

noted DiDomizio’s “purported sarcoidosis,” diagnosis in 2011 and that a CT

scan completed upon her recent admission showed a pulmonary embolism

and a mass in her lung. She underwent a bronchoscopy and was diagnosed




____________________________________________


2DiDomizio represents that Dr. Weibel did not communicate the finding to
her. (See DiDomizio’s Brief, at 7).


                                           -4-
J-A16037-22


with cancer. (Discharge Summary, 7/27/15, at 1); (DiDomizio Deposition,

3/07/19, at 130).

      On July 28, 2015, DiDomizio had an outpatient consultation with TJUH

oncologist Jennifer M. Johnson, M.D. PhD. She had radiation treatment from

August 5, 2015, through August 20, 2015. Upon completion of this treatment,

TJUH physicians reported that her cancer was in remission. (See Amended

Complaint, at ¶¶ 21, 23, 24); (Motion for Summary Judgment, at ¶ 9);

(Plaintiff’s Response in Opposition to Summary Judgment, at ¶ 9).

      In December 2015, DiDomizio began to feel ill again, and she returned

to TJUH for treatment in January 2016 when her health continued to decline.

An April 11, 2016 biopsy showed a right lung pulmonary adenocarcinoma. On

April 14, 2016, DiDomizio saw Dr. Johnson, who noted progression of her lung

cancer and that her diagnosis of sarcoidosis precluded use of immune

oncologic agents to treat it. (See Dr. Johnson Progress Note, 4/14/16, at 1-

2).

                                    B.

      On April 20, 2016, DiDomizio saw oncologist Charu Aggarwal, M.D., at

Penn Medicine for an opinion regarding further management and she agreed

that using immunotherapy was challenging, given her history of sarcoidosis.

(See Plaintiff’s Response in Opposition to Summary Judgment, at ¶ 9); (Dr.

Aggarwal Progress Notes, 4/20/16, at 4) (pagination provided).




                                   -5-
J-A16037-22


        In May 2016, DiDomizio sought treatment for the adenocarcinoma at

The Hospital at the University of Pennsylvania (HUP).         On July 6, 2016,

DiDomizio was seen by Mary Katherine Porteous, M.D., for a pulmonary

consult.    Dr. Porteous noted that she spoke with DiDomizio’s primary

pulmonologist at TJUH and confirmed that there was no pathological

confirmation of sarcoidosis, and it was a presumptive diagnosis based on her

chest CT since she was too sick for transbronchial biopsies. (Progress Note of

Dr. Porteous, 7/28/16, at 1).       “Non-necrotizing granulomas were never

isolated.” (Id.). In a December 9, 2016 progress note, Dr. Porteous observed

that DiDomizio had a history of “possible sarcoidosis (based on imaging but

NO biopsy, but then was diagnosed with cancer, so unclear if actually was

present[.]” (Dr. Porteous Progress Note, 12/09/16, at 1). She commented

that:

      Ms. DiDomizio was diagnosed with sarcoidosis in 2011 … although
      diagnosis was made based on clinical findings and no pathologic
      evidence of sarcoidosis was obtained. She has not had a chance
      to bring the 2011 imaging. Her current CT findings are more
      suggestive of consolidative fibrotic changes likely a combination
      of radiation fibrosis and adenocarcinoma. Given the lack of
      pathologic proof of sarcoidosis, her prednisone was weaned …. As
      unilateral effusion is more likely related to malignancy or radiation
      instead of sarcoidosis, risk/benefit ratio of steroids for possible
      sarcoidosis weighs in favor of discontinuing steroids at this point.
      …
(Id. at 4).

        On May 17, 2017, Dr. Porteous again noted that DiDomizio was

diagnosed with sarcoidosis in 2011 based on clinical findings, not pathologic

evidence, despite numerous bronchoscopies, and that “[h]er current CT

                                      -6-
J-A16037-22


findings are more suggestive of consolidative fibrotic changes likely a

combination      of   radiation    fibrosis     and   adenocarcinoma   (rather   than

sarcoidosis).”     She continued, “[e]ven if she does have sarcoidosis, her

radiographic disease does not warrant prednisone at this time. … Since cannot

exclude sarcoidosis, will check EKG and optho exam yearly[.]” (Dr. Porteous

Progress Note, 5/17/17, at 4); (see Amended Complaint, at ¶¶ 25-28).

                                               II.

                                               A.

        On August 15, 2017, DiDomizio commenced a medical malpractice

action by writ of summons against the Hospital Defendants,3 filed her

complaint on November 20, 2017, and the amended complaint on January 28,

2018.     The amended complaint claimed that the Hospital Defendants

misdiagnosed her with sarcoidosis, and this misdiagnosis delayed the cancer

diagnosis and limited her treatment options. She maintains that it was not

until she sought a second opinion at HUP in 2016 regarding her lung cancer

treatment that she had reason to question her sarcoidosis diagnosis. In their

April 2, 2018 answer with new matter, the Hospital Defendants raised, inter

alia, the defense that DiDomizio’s claims were barred by the statute of

limitations, which DiDomizio denied in her response.



____________________________________________


3The complaint initially named Dr. Unger as a Hospital Defendant, but he is
no longer a party in the matter.


                                           -7-
J-A16037-22


        On November 4, 2019, the Hospital Defendants filed the motion for

summary judgment in which they argued that DiDomizio knew she had been

diagnosed with lung cancer prior to her July 21, 2015 discharge from TJUH.

Therefore, because she did not file her cause of action until August 15, 2017,

more than two years after her diagnosis and treatment by Dr. Weibel, her

claims are barred by the statute of limitations. (See Motion for Summary

Judgment, at ¶¶ 16, 17).

        DiDomizio responded that the relevant date for the purpose of the

statute of limitations was when she knew or should have known she had been

misdiagnosed, and that her symptoms were related to lung cancer, not

sarcoidosis. She maintains that because her medical records from both TJUH

and HUP support her affidavit statements that she did not suspect she had

been misdiagnosed with sarcoidosis until July 2016 when she sought a second

opinion from Dr. Porteous, she commenced the action within the statute of

limitations. (See Response in Opposition to Motion for Summary Judgment,

at ¶ 9, Exhibit A, DiDomizio Affidavit).

        The trial court denied the motion for summary judgment on January 23,

2020.

                                       B.

        On August 24, 2021, the Hospital Defendants filed a motion for

reconsideration of the trial court’s January 23, 2020 order in which they stated

that they received the July 1, 2019 and January 8, 2020 medical records of


                                      -8-
J-A16037-22


Dr. Porteous that they did not have when they filed the motion for summary

judgment, which specifically state that sarcoidosis cannot be excluded. They

also argued that the Pennsylvania Supreme Court’s decision in Rice, which

was filed between the trial court’s denial of the motion for summary judgment

and the filing of the motion for reconsideration, supported their position that

the statute of limitations began to run when DiDomizio discovered she had

lung cancer in July 2015, not when she consulted with Dr. Porteous in 2016.

Based on Rice and because it “committed error in its application of the law to

this case,” the trial court granted the Hospital Defendants’ motion for

reconsideration and entered summary judgment in their favor. (Trial Court

Opinion, 12/16/21, at 7-8). DiDomizio timely appealed and complied with

Rule 1925. See Pa.R.A.P. 1925(b).

       DiDomizio raises one issue for our review: “Did the trial court err in

granting Summary Judgment4 to [Hospital] Defendants by relying for support

____________________________________________


4  “In determining whether the lower court erred in granting summary
judgment, the standard of review is de novo and the scope of review is
plenary.” Valentino v. Philadelphia Triathlon, LLC, 209 A.3d 941, 950
(Pa. 2019). To survive a defense motion for summary judgment, a plaintiff
must “adduce sufficient evidence on an issue essential to his case and on
which he bears the burden of proof such that a jury could return a verdict in
his favor.” Ario v. Ingram Micro, Inc., 965 A.2d 1194, 1207 n.15 (Pa.
2009).

“[S]ummary judgment will be granted only in those cases which are free and
clear from doubt.” See Washington v. Baxter, 719 A.2d 733, 737 (Pa.
1998). “Where the facts can support conflicting inferences, it cannot be said
that the case is free from doubt and thus ripe for summary judgment.” Id. at
(Footnote Continued Next Page)


                                           -9-
J-A16037-22


on the distinguishable facts and/or statements of law in the [Pennsylvania]

Supreme Court’s decision in Rice … related to application of the discovery rule

to the statute of limitations?” (DiDomizio’s Brief, at 2-3).5

                                           III.

                                               A.

       DiDomizio contends that the trial court erred in granting summary

judgment based on Rice because it is factually distinguishable since there was


____________________________________________


740 n.10. “[A]n appellate court may reverse the entry of summary judgment
only where it finds that the trial court erred in concluding that the matter
presented no genuine issue as to any material fact and that it is clear that the
moving party was entitled to judgment as a matter of law.” Phillips v.
Cricket Lighters, 841 A.2d 1000, 1004 (Pa. 2003).

The standard of review for issues involving the interpretation of a statute of
limitations is de novo and the scope of review is plenary. See Erie Ins.
Exchange v. Bristol, 174 A.3d 578, 585 n.13 (Pa. 2017).

5 The Hospital Defendants argue that DiDomizio waived her issue by failing to
either properly plead facts supporting the discovery rule in her amended
complaint or to raise the rule in response to their new matter. (See Hospital
Defendants’ Brief, at 7-9); see also Prevish v. Northwest Med. Ctr. Oil
City Campus, 692 A.2d 192, 197 (Pa. Super. 1997) (“A plaintiff who wishes
to assert the discovery rule may do so in one of two ways: 1) by pleading in
the complaint sufficient facts to sustain application of the rule; or 2) by waiting
until the defendant asserts a statute of limitations defense in new matter and
then raising the discovery rule in a responsive pleading.”) (citation omitted).
However, a review of her pleadings reveals that she claimed that Dr. Johnson
told her that her 2013 PET exam was concerning and Dr. Porteous alerted her
that her sarcoidosis diagnosis was incorrect because her symptoms were more
probably related to cancer. She stated her claims were brought either within
the applicable statute of limitations or “based upon when she knew and/or
should have known that the negligence of the Defendants caused [her] injuries
….” (Response to New Matter, at ¶ 6); (see also Amended Complaint, at
¶ 27). This was sufficient to preserve her discovery rule claim.


                                          - 10 -
J-A16037-22


an issue of material fact regarding when she had notice of her possible

misdiagnosis. She argues that the issue of when she reasonably discovered

her injuries and their cause were issues of fact for the jury, and that she only

had reason to question her diagnosis when it was questioned in 2016 when

she became aware that she did not have sarcoidosis. (See id. at 11-20).

       The Hospital Defendants respond that the discovery rule did not toll the

running of the statute of limitations because any ordinary, reasonable person

who was diagnosed with lung cancer on or before July 21, 2015, after allegedly

experiencing signs and symptoms of cancer earlier, possessed sufficient

critical facts to put her on notice to make an inquiry of the possible

misdiagnosis. Because the action was not filed until August 15, 2017, more

than two years after she was placed on inquiry notice, they contend her action

is out of time.

                                               B.

       Statutes of limitations are rules of law that set time limits for bringing

legal claims. The time to file begins running “from the time the cause of action

accrued[.]” 42 Pa.C.S. § 5502(a).6 “Normally, a cause of action accrues when

an injury is inflicted. Thus, the clock begins to run as soon as the right to

institute and maintain a suit arises; lack of knowledge, mistake or



____________________________________________


6Negligence claims for alleged misdiagnosis are subject to a two-year statute
of limitations. See 42 Pa.C.S. § 5524(7).


                                          - 11 -
J-A16037-22


misunderstanding do not toll the running of the statute of limitations[.]” Rice,

supra at 246 (citations and internal quotation marks omitted).

      However, where the complaining party is reasonably unaware that
      his or her injury has been caused by another party’s conduct, the
      discovery rule suspends, or tolls, the running of the statute of
      limitations. To successfully invoke the discovery rule, a party
      must show the inability of the injured, despite the exercise of due
      diligence, to know of the injury or its cause. A party fails to
      exercise reasonable diligence when it fails to make an inquiry
      when the information regarding the injury becomes available.

Mariner Chestnut Partners, L.P. v. Lenfest, 152 A.3d 265, 283 (Pa. Super.

2016) (citations and quotation marks omitted).        Although the reasonable

diligence standard is an objective one, “it is to be applied with reference to

individual characteristics.” Wilson v. El-Daief, 964 A.2d 354, 365 (Pa. 2009)

(citation omitted). “Pursuant to the application of the discovery rule, the point

at which the complaining party should reasonably be aware that he has

suffered an injury is a factual issue best determined by the collective

judgment, wisdom and experience of jurors.” Id. (citations omitted).

      [Indeed], [t]he polestar of the Pennsylvania discovery rule is not
      a plaintiff’s actual acquisition of knowledge but whether the
      information, through the exercise of due diligence, was knowable
      to the plaintiff. The failure to make inquiry when information is
      available is failure to exercise reasonable diligence as a matter of
      law.

Borough of Mifflinburg v. Heim, 705 A.2d 456, 467 (Pa. Super. 1997),

appeal denied, 794 A.2d 359 (Pa. 1999) (citation omitted).

      Our Supreme Court in Rice reaffirmed that inquiry notice “t[ies]

commencement of the limitations period to actual or constructive knowledge


                                     - 12 -
J-A16037-22


of at least some form of significant harm and of a factual cause linked to

another’s conduct, without the necessity of notice of the full extent of the

injury, the fact of actual negligence, or precise cause.” Rice, supra at 247

(citing Wilson v. El-Daief, 964 A.2d 354 (Pa. 2009)).7

                                               C.

       DiDomizio claims that the trial court misapplied Rice to grant summary

judgment in this case because Rice is factually distinguishable and whether

she was on inquiry notice was an issue of fact for the jury. (See DiDomizio’s

Brief, at 11-20).

       In Rice, the plaintiff brought a 2016 action against the diocese and

bishops for fraud and related claims related to their protection of a priest who

had sexually abused her twenty-five years earlier. She maintained she had

no way to know the diocese’s role in the sexual assaults until proof of them

and the diocese’s knowledge thereof were released in a referral by the district

attorney and in the grand jury’s subsequent findings that the diocese was


____________________________________________


7  DiDomizio notes that contrary to the Hospital Defendants’ assertions,
reconsideration of the trial court’s order denying summary judgment was not
warranted because Rice did not represent a change in the law, but merely
reaffirmed prior decisions that declined to adopt the more liberal view of the
discovery rule, and the new medical records they obtained merely restated
previously produced facts and opinions. (See DiDomizio’s Brief, at 11).
Although we agree, this is not dispositive, as a material change in the law and
new evidence were not necessary for the court to reconsider the propriety of
its own interlocutory order, which it had broad discretion to do, even had it
elected to do so sua sponte. See Key Automotive Equipment Specialists,
Inc. v. Abernethy, 636 A.2d 1126, 1128 (Pa. Super. 1994) (“It is well settled
that a trial court has the inherent power to reconsider its own rulings.”).

                                          - 13 -
J-A16037-22


aware for years of its clergy’s criminal actions. Our Supreme Court held that

the “inquiry notice approach to the discovery rule required Rice to investigate

the Diocese as a potential additional cause of her injuries during the limitations

period,” which began to run at the time of the last assault in 1981. Rice,

supra at 255.

      DiDomizio maintains that the foregoing facts on which the Supreme

Court based its holding are distinguishable from those presented here. She

argues that it was not until 2016 when Dr. Johnson informed her that there

were suspicious findings on her March 2013 PET scan and Dr. Porteous raised

the possibility of sarcoidosis misdiagnosis, that she was on inquiry notice that

there were indications of cancer in 2013 and that Dr. Weibel’s reliance on the

misdiagnosis resulted in the delayed cancer diagnosis. She claims that, unlike

the plaintiff in Rice, “who knew she was injured and who caused her injury,”

she had no reason to suspect that she had been injured to start the running

of the inquiry notice clock until 2016 when she was informed of the

misdiagnosis and that it was for the jury to make the determination of whether

her actions were reasonable. (DiDomizio’s Brief, at 13).

      She maintains that her case is more similar to Nicolaou v. Martin, 195

A.3d 880 (Pa. 2018). In Rice, our Supreme Court described the complicated

medical history underlying Nicolaou as follows:

            Nicolaou involved a medical malpractice case for an injury
      arising out of the failure to diagnose and treat Lyme disease.
      Nicolaou was bitten by a tick sometime in 2001. Over the next
      eight to nine years, she sought treatment for symptoms of an

                                     - 14 -
J-A16037-22


     unknown etiology from several providers, who ordered a total of
     four Lyme disease tests, all of which came back negative. An MRI
     reported findings “seen in infectious or inflammatory
     demyelinating process, such as [MS] or Lyme Disease[.]”
     Nicolaou, 195 A.3d at 883 (quoting record). Based on the MRI,
     a doctor informed Nicolaou that she suffered from multiple
     sclerosis (“MS”). Notwithstanding, Nicolaou continued to believe
     that she may have had Lyme disease. In July of 2009, she began
     seeing a nurse who relayed her opinion that Lyme disease, not
     MS, was the cause of Nicolaou’s problems and prescribed
     antibiotics for Lyme disease to see how Nicolaou responded. She
     responded positively to the treatment. During one of these visits,
     the nurse offered the option of an advanced test for Lyme disease
     that cost approximately $250. Nicolaou initially declined but later
     decided to take the test, which came back positive for Lyme
     disease. Within two years of receiving the results, Nicolaou filed
     suit against various defendants for their misdiagnoses. The trial
     court granted summary judgment in favor of the defendants based
     on expiration of the statute of limitations.

            The Superior Court affirmed, holding that as early as July of
     2009 Nicolaou should have known as a matter of law that she
     suffered from Lyme disease. That conclusion was based on the
     MRI test which had indicated that Nicolaou suffered from either
     MS or Lyme disease, the nurse’s opinion, the availability of an
     advanced test that would provide a definitive answer and her
     postponed decision to take it. [The Pennsylvania Supreme Court]
     reversed, holding that the Superior Court erred by isolating those
     facts indicating a diagnosis of Lyme disease from the entirety of
     her history of seeking a diagnosis and appropriate treatment. The
     Superior Court overlooked the constellation of contradictory facts;
     namely, everything that Nicolaou did, learned, and was told by
     medical professionals during the entire history of her efforts to
     treat her symptoms. Nicolaou, 195 A.3d at 894. [The Court]
     cautioned that “courts may not view facts in a vacuum when
     determining whether a plaintiff has exercised the requisite
     diligence as a matter of law[.]” Id.

           … The plaintiff’s cause of action accrued when she knew or
     should have known that Lyme disease was not treated as a result
     of repeated misdiagnosis by her health care providers. Given the
     lengthy history of attempted contradictory diagnosis and
     treatment, the date of accrual could not be determined as a matter


                                    - 15 -
J-A16037-22


      of law by the court and a jury would decide when she knew of an
      injury redressable by a lawsuit.

Rice, supra at 250-51.

      Based on those facts, our Supreme Court held that the grant of

summary judgment was improper, stating that “courts may not view facts in

a vacuum when determining whether a plaintiff has exercised the requisite

diligence as a matter of law, but must consider what a reasonable person

would have known had he or she been confronted with the same

circumstances. Id. at 894 (2018). It went on to conclude that it was in the

province of a jury to determine whether an untrained lay person reasonably

should have known that he or she had been misdiagnosed.

      The facts in this case are more akin to Nicolaou than Rice.         Here,

DiDomizio was an individual in her fifties with a thirty-year smoking history.

There are approximately five years of progress notes and test results reflecting

different diagnoses of masses on her lungs and recommendations by doctors

across disciplines. DiDomizio had previously suffered “significant issues” with

diagnostic procedures. (N.T. Dr. Weibel Deposition, at 55). It appears to this

Court that, even after her visits with Dr. Porteous and Dr. Johnson, it is not

clear exactly what was communicated to DiDomizio and when, and if her

understanding of the diagnoses and test results was reasonable. Specifically,

it is not clear if Dr. Weibel communicated her concerns about the March 2013

PET scan, despite her statement that the test revealed suspicious increased

activity. (See id. at 60). She told DiDomizio that she would need to undergo

                                     - 16 -
J-A16037-22


diagnostic tests to confirm any diagnoses related to a mass revealed on an

earlier 2013 CAT scan with a significant size increase, but that due to her

“previous significant issues,” she declined to do so. (See id. at 55). However,

under the circumstances, whether this decision not to undergo this diagnostic

testing in 2013 or to investigate whether her lung masses had been

misdiagnosed as sarcoidosis in 2015 after her cancer diagnosis is a question

better left to a jury. While it is undisputed that DiDomizio knew as of 2015

that she had cancer, it is not clear from her progress notes if Dr. Porteous

believed the sarcoidosis diagnosis was wrong and delayed the cancer

diagnosis or whether it was an additional diagnosis that might or might not

have been correct.

      Where so much uncertainty remains about what was reasonable in this

case, we find that, similar to Nicolaou, “[g]iven the lengthy history of

attempted contradictory diagnosis and treatment, the date of accrual [for

inquiry notice purposes] could not be determined as matter of law by the court

and a jury would decide when she knew of an injury redressable by a lawsuit.”

Nicolaou, supra at 894. Accordingly, we conclude that the trial court erred

in granting the Hospital Defendants’ motion for summary judgment. See id.

at 895 (“We reach this conclusion keeping in mind that the appropriate

formulation of discovery rule jurisprudence applies a reasonable diligence

requirement, as opposed to an all-vigilance one.”) (citation and internal

quotation marks omitted).


                                    - 17 -
J-A16037-22


     Order reversed. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/2/2022




                                 - 18 -